225 Ga. 608 (1969)
170 S.E.2d 429
SMITH
v.
BLOODWORTH, Sheriff, et al.
25420.
Supreme Court of Georgia.
Submitted September 9, 1969.
Decided September 29, 1969.
Mullis & Nichols, Gerald S. Mullis, S. Phillip Brown, for appellant.
Jack J. Gautier, District Attorney, Whitney T. Evans, Jr., for appellee.
FRANKUM, Justice.
This appeal was docketed in this court on August, 5, 1969. The appellant's enumeration of errors was not filed until August 19, 1969. Rule 20 of this court requires that the brief of the appellant must be filed with the clerk within ten days after the docketing of the case. Rule 14 of this court provides: "Failure to file enumeration of errors *609 within the time specified in these rules for the filing of briefs may be deemed as failure to perfect the appeal." The appellant having failed to perfect the appeal and no providential cause having been shown for such failure, it is ordered that the appeal be and the same is hereby dismissed.
Appeal dismissed. All the Justices concur.